JUDGMENT
Considering the agreement of counsel on file herein it is ordered, adjudged and decreed that the Judgment heretofore rendered in these proceedings by this Court on June 17th 1918 be and the same is hereby set aside, and it now ordered, adjudged and decreed that the funds be distributed in accordance with said written agreement as follows:-1. General shares, as fixed by Notary, $238.4-6
2* Special charges " " " " 84.00
3. To Mrs. Lillian Clarke ( Widow's Charge) 541.77
4. To Mrs. Lillian Clarke( on children's Shares) 419-64
5. To Jas. B. Rosser, 40% of children’s share) 166.45
6. To Mehle Live Stock and Commission Co., the share of Dominic Natal, Jr. 6.65
7. To the ^ther five children- of Dominic Natal, Sr.,
33.23
Total proceeds divided,
$349'0.'0,01
And it if further ordered that each party Khali-bear his own cost.